Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of IDS, amendment and argument dated 11/19/20 is acknowledged.
New claim 18 has been added.
Claims 2, 6, 8-11 and 14 have been canceled.
Claims 1, 3-5, 7, 12, 13, and 15-18 are pending in the instant application.

In response to the amendment, the following New rejections replace all of the previous rejections:
Double Patenting

Claims 1, 3-5, 7, 12, 13, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-24 of U.S. Patent No. 10,675,247 in view of Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea et al (International Journal of Pharmaceutics, 2004).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: Instant claims 1, 4-5 and 7 as well as patented claim 23 are directed to a method for making an erodible controlled release material tablet. Both claims sets recite forming a coating of granules comprising one or more waxes and one or more disintegrants over a core containing an active agent comprising tablet, wherein the wax and disintegrant are melted to form granules and 
The patented claims does not specify spheronizing, and therefore teachings of Biswal et al has been relied upon for spheronization of waxy materials.
Biswal teaches that the meltable binder such as wax and some high molecular mass alcohols are suitable to produce pellets of water sensitive materials such as hygroscopic drugs. Biswal teaches that melt pelletization in a laboratory scale spheronizer is advantageous because of its simplicity of the process (page 199 and page 200- 1st paragraph). Biswal teaches that low melting waxy materials such as cetyl alcohol remains in molten form and promotes spheronization by providing plasticity to the mass, whereas hydrogenated castor oil remains in unmelted form and acts as a lipophilic diluent, can be used for spheronization  at a relatively low temperature and to avoid any overwetting during the process (p 200, 2nd para). The process of spheronization employing cetyl alcohol is described on page 201, and teaches pellet 
Further, Cerea teaches powder coating process for providing a taste masking, controlled release and moisture protective films on tablets, wherein the drug containing tablets are coated with the polymer in a spheronizer using a powder coating technique (abstract, p 134- col. 2).  Cerea teaches the powder coating process is described in section 2.4, and employs a laboratory spheronizer, for providing a uniform and continuous film coating (see conclusion section). Table 1 shows that the coating powder compositions and include Mixture B (employs hydroxypropylmethylcellulose) and Mixture D (PEG 3350) in addition to Eudragit ® EPO and Talc. 3.2 teaches that the powder adhesion onto the tablet surface was promoted by the partially melted polymer that generated binding forces between particles, and between particles and the tablet surfaces. Further Fig.8 (page 138) shows the effect of HPMC is a powder coating on the release of the active agent at different pH levels (pH 6.8 and pH 1.0), wherein the release is delayed at pH 6.8 but not at pH 1.0.
.



Claims 1, 3-5, 7, 12, 13, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 10,646,448 (same as the previously applied copending Application No.15/526854 (PGPUB 2017/0258731)) in view of Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea et al (International Journal of Pharmaceutics, 2004).

 Both instant claims as well as the patented claims are directed to a method of preparing erodible compositions, such as tablets, both sets claims the same steps of one or more disintegrants and one or more molten waxes, while retaining the wax in the molten form to form a mixture and solidifying the mixture to form granules, spheronizing 
The patented claims does not specify spheronizing, and therefore teachings of Biswal et al has been relied upon for spheronization of waxy materials.
Biswal teaches that the meltable binder such as wax and some high molecular mass alcohols are suitable to produce pellets of water sensitive materials such as hygroscopic drugs. Biswal teaches that melt pelletization in a laboratory scale spheronizer is advantageous because of its simplicity of the process (page 199 and page 200- 1st paragraph). Biswal teaches that low melting waxy materials such as cetyl alcohol remains in molten form and promotes spheronization by providing plasticity to the mass, whereas hydrogenated castor oil remains in unmelted form and acts as a lipophilic diluent, can be used for spheronization  at a relatively low temperature and to avoid any overwetting during the process (p 200, 2nd para). The process of spheronization employing cetyl alcohol is described on page 201, and teaches pellet 
Further, Cerea teaches powder coating process for providing a taste masking, controlled release and moisture protective films on tablets, wherein the drug containing tablets are coated with the polymer in a spheronizer using a powder coating technique (abstract, p 134- col. 2).  Cerea teaches the powder coating process is described in section 2.4, and employs a laboratory spheronizer, for providing a uniform and continuous film coating (see conclusion section). Table 1 shows that the coating powder compositions and include Mixture B (employs hydroxypropylmethylcellulose) and Mixture D (PEG 3350) in addition to Eudragit ® EPO and Talc. 3.2 teaches that the powder adhesion onto the tablet surface was promoted by the partially melted polymer that generated binding forces between particles, and between particles and the tablet surfaces. Further Fig.8 (page 138) shows the effect of HPMC is a powder coating on the release of the active agent at different pH levels (pH 6.8 and pH 1.0), wherein the release is delayed at pH 6.8 but not at pH 1.0.
.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3-5, 7, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over any one of WO 2011/107749 or USPGPUB 20130022676 or US 9474719 all three references to Mullen et al (Mullen), each in view of Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea et al (International Journal of Pharmaceutics, 2004).


Mullen (USPGPUB 20130022676) teaches a treatment where it is desired that an active agent is designed to be released in a pulsed fashion as well as a delayed release (abstract), wherein the formulation is a press-coated tablet comprising a delayed release layer surrounding a core comprising the active agent.  The delayed release layer may comprise a wax and a low-substituted hydroxypropyl cellulose (L-HPC), such as LH-11, or LH-21 [0010] in a ratio of 40:60 to 60:40 w/w [0011]. Mullen teaches several active agents [0012, 0027]. Thus, Mullen teaches the waxes [0026-0027] and disintegrants of instant invention [0010, 0011 and 0025]. Mullen further teaches including additional active agents in the delayed release layer, which may be same or different from the active in the core and thus meet the instant claim 18. Mullen teaches that the tablets can be prepared by compressing, where the core is coated with a delayed release layer, and may be coated with a further coating such as a gastro-resistant layer or pH dependent layer, etc [0035 & 0045]. Mullen also teaches that the additional active agents can also be included in top coating layers (claim 17 of the publication). Mullen teaches that the tablets are prepared using pharmaceutical processes namely by direct compression or by granulation processing and final tableting, comprising initially forming a core comprising the active agent and subsequently surrounding core with the delayed release layer [0037].                                                                                                                                                                                                                                                                                                                                                     
While Mullen does not teach spheronizing, Mullen teaches that the delayed release layer may be formed by melting the wax component and subsequently admixing the other components including the L-HPC, The mixture may then be allowed to cool 
The teachings of Biswal et al has been relied upon for spheronization of waxy materials.
Biswal teaches that the meltable binder such as wax and some high molecular mass alcohols are suitable to produce pellets of water sensitive materials such as hygroscopic drugs. Biswal teaches that melt pelletization in a laboratory scale spheronizer is advantageous because of its simplicity of the process (page 199 and page 200- 1st paragraph). Biswal teaches that low melting waxy materials such as cetyl alcohol remains in molten form and promotes spheronization by providing plasticity to the mass, whereas hydrogenated castor oil remains in unmelted form and acts as a lipophilic diluent, can be used for spheronization  at a relatively low temperature and to avoid any overwetting during the process (p 200, 2nd para). The process of spheronization employing cetyl alcohol is described on page 201, and teaches pellet size as a function of temperature and friction plate speed (fig.1), with a more spherical pellets with an increase in friction plate speed from 1000 to 1600 rpm, and an increase of temperature from 42 to 45° C, which in turn affects the size, size distribution, sphericity and adhesion of pellets significantly. Further, Biswal teaches the sphericity and surface smoothness decrease with a decrease in the size of the pellets owing to the hardening of the binder (wax), whereas in larger agglomerates it remains in a molten state, enabling rounding within the period of spheronization (page 208). Finally, Biswal teaches that the drug release is slowed or lowered with an increased level of coating 
Further, Cerea teaches powder coating process for providing a taste masking, controlled release and moisture protective films on tablets, wherein the drug containing tablets are coated with the polymer in a spheronizer using a powder coating technique (abstract, p 134- col. 2).  Cerea teaches the powder coating process is described in section 2.4, and employs a laboratory spheronizer, for providing a uniform and continuous film coating (see conclusion section). Table 1 shows that the coating powder compositions and include Mixture B (employs hydroxypropylmethylcellulose) and Mixture D (PEG 3350) in addition to Eudragit ® EPO and Talc. 3.2 teaches that the powder adhesion onto the tablet surface was promoted by the partially melted polymer that generated binding forces between particles, and between particles and the tablet surfaces. Further Fig.8 (page 138) shows the effect of HPMC is a powder coating on the release of the active agent at different pH levels (pH 6.8 and pH 1.0), wherein the release is delayed at pH 6.8 but not at pH 1.0.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose to further spheronize the coating granules of Mullen references, containing wax and LH cellulose disintegrants because Biswal teaches that spheronization process of producing a coated drug provides a suitable alternative and an easily controllable and less time consuming method of coating drug, and Cerea teaches powder coating of tablets containing spheronized cellulose polymer (HMPC)  not only provides taste masking but also provide controlled release of the active agent. One of an ordinary skill in the art .

Claims 1, 3-5, 7, 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (WO 2005/041935 A1; IDS reference) in view of Biswal et al (Acta Pharm, 59, 199-210, 2009) and Cerea et al (International Journal of Pharmaceutics, 2004).
Boehm teaches a method of preparing a press-coated dosage form comprising providing a core composition comprising quetiapine and a wax material [0113-0118]. The method comprises hot-melting the wax material to form a melt and then granulating the quetiapine with the melt to form granulates, which are then compressed to form a matrix [0008-00012]. Boehm teaches combinations of active agents for treating conditions such as schizophrenia or mania [0036]. Boehm teaches that the composition can be prepared by melt granulation, wet granulation, in some cases together with the active agent to form spheroids [0072-0075]. 
Boehm further teaches a coating that modifies the release properties of the formulation [0041] and include a release-retarding material wherein the release-retarding material can be in the matrix or as a coating [0063, 0078], Boehm teaches release retarding material or the barrier coating material can be hydroxypropyl methylcellulose [0076, 0132, 0326]. The release-retarding materials can include hydrophobic materials include waxes [0066].  [0143] teaches a press-coat dosage form with a core comprising an active agent and wax, coated with a film forming hydroxypropyl methyl cellulose [0144]. Table V of Boehm teaches wax containing 
Boehm teaches wax in the core material but not as a coating material. However, while Boehm fails to teach the combination of wax and a disintegrant in the coating, claim 7 of Boehm is directed to coating comprising a water-insoluble component and a water soluble component. However, Boehm suggests retardant materials can also include hydrophobic materials such as a wax [0063 and 0066], alone or in combination with hydrophilic polymer [0063]. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include a hydrophobic (wax) and a hydrophilic (HPMC) material as a release retarding coating material over a core containing the active agent with an expectation to provide a desired control over the release of the drug because Boehm suggests employing more than one release retarding agent [0079]. In this regard, Boehm also teaches HPMC as a pore forming agent that affects the release retarding material and hence one skilled in the art would have been able to employ HPMC as release retarding or a pore forming material. Instant claim 5 recites also HPMC and therefore read on the HPMC from that of Boehm.
Regarding the waxes of claim 4, Boehm teaches that the wax for the melt may be fatty alcohols such as cetyl alcohol, lauryl alcohol etc., carnauba wax, glyceryl behenate, or castor wax, beeswax (same as glycowax) (see claim 24; [066] and [0113]). Boehm teaches sustained release dosage forms comprising multiple units, each containing a release controlling agent [0020], and further employing multiple layers of over the core for providing time-delayed release and with specific dissolution profiles [0032] and for obtaining immediate or controlled release coating [009-0052]. Hence, it 
Boehm fails to teach spheronized mixture of wax and HPMC. The teachings of Biswal et al has been relied upon for spheronization of waxy materials.
Biswal teaches that the meltable binder such as wax and some high molecular mass alcohols are suitable to produce pellets of water sensitive materials such as hygroscopic drugs. Biswal teaches that melt pelletization in a laboratory scale spheronizer is advantageous because of its simplicity of the process (page 199 and page 200- 1st paragraph). Biswal teaches that low melting waxy materials such as cetyl alcohol remains in molten form and promotes spheronization by providing plasticity to the mass, whereas hydrogenated castor oil remains in unmelted form and acts as a lipophilic diluent, can be used for spheronization  at a relatively low temperature and to avoid any overwetting during the process (p 200, 2nd para). The process of spheronization employing cetyl alcohol is described on page 201, and teaches pellet size as a function of temperature and friction plate speed (fig.1), with a more spherical pellets with an increase in friction plate speed from 1000 to 1600 rpm, and an increase of temperature from 42 to 45° C, which in turn affects the size, size distribution, sphericity and adhesion of pellets significantly. Further, Biswal teaches the sphericity and surface smoothness decrease with a decrease in the size of the pellets owing to the 
Further, Cerea teaches powder coating process for providing a taste masking, controlled release and moisture protective films on tablets, wherein the drug containing tablets are coated with the polymer in a spheronizer using a powder coating technique (abstract, p 134- col. 2).  Cerea teaches the powder coating process is described in section 2.4, and employs a laboratory spheronizer, for providing a uniform and continuous film coating (see conclusion section). Table 1 shows that the coating powder compositions and include Mixture B (employs hydroxypropylmethylcellulose) and Mixture D (PEG 3350) in addition to Eudragit ® EPO and Talc. 3.2 teaches that the powder adhesion onto the tablet surface was promoted by the partially melted polymer that generated binding forces between particles, and between particles and the tablet surfaces. Further Fig.8 (page 138) shows the effect of HPMC is a powder coating on the release of the active agent at different pH levels (pH 6.8 and pH 1.0), wherein the release is delayed at pH 6.8 but not at pH 1.0.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose to further spheronize the coating materials of Boehm i.e.,  wax and HPMC because Biswal teaches that spheronization process of producing a coated drug provides a suitable alternative and an easily controllable and less time consuming method of coating drug, and Cerea .

Priority
	Applicants claims that Instant application is a U.S. national stage filing under 35 U.S.C. § 371 of International Application No. PCT/GB2015/053472 filed November 16, 2015 entitled “PHARMACEUTICAL PROCESSING”, which claims the benefit of and priority to GB 1420311.1 filed November 14, 2014, the disclosures of which are incorporated herein by reference in their entireties.
However, a review of the certified copy of the priority application GB 1420311 shows that the above GB application does not provide support for the broad scope of “disintegrant” and instead only provides support for Low-substituted hydroxyl propyl ** (misspelled as proyl) cellulose (on page 5 of the certified copy of the document.
It is noted that instant application describes and also claims other disintegrants such as those listed in claim 5, which are not described in the above GB application. Similarly, instant application describes and also claims other wax materials (see instant claim 4) other than glyceryl behenate, which is the only wax disclosed in the parent application. Hence, it is informed to applicants that the instant claims do not get priority to GB 1420311.1 filed November 14, 2014 with respect to additional disintegrants and wax materials that are disclosed in the instant application.


Response to Arguments
Applicants submitted (Response dated 5/28/20 and 11/19/20) that they have chosen not to address the priority issue, in light of advancing the prosecution. Since Applicants have provided any arguments, Examiner maintains the position.

Response to Arguments
Applicants’ arguments dated 11/19/20 have been considered. In response to the argument regarding the rejection of claims under 35 USC 103(a) as being obvious over Boehm et al and Kawashima et al, the rejection has been withdrawn and a new rejection has been applied in light of the amendment. 
The argument that Boehm does not teach spheronizing and fails to teach disintegrant combination has been considered. However, in light of the amendment, the present claims no require wax and a disintegrant material such as HPMC as a coating over a tablet. Accordingly, the teachings of Boehm reference has been combined with newly cited references Biswal and Cerea for coating a tablet with a spheronized coating of wax and HPMC. Accordingly, the arguments regarding the combination of Boehm and Kawashima are moot. 
Applicants, in their response dated 11/19/20 state that the rejection under this section will be addressed upon indication of an allowable subject matter. However, no claims have been indicated at this time. Additionally, the previously applied Double Patenting rejection has been re-written as applicable to the amended claims. Since the merits of rejection have not been addressed, the rejection has been maintained. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611